Exhibit 10.1

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”) is entered into effective July
5, 2019 (the “Effective Date”) by and between Adial Pharmaceuticals, Inc., a
Delaware corporation with business addresses at 1001 Research Park Blvd., Suite
100, Charlottesville, Virginia 22911 (“Adial” or the “Company”), and
Psychological Education Publishing Company LLC, a Texas limited liability
company, with a business address of 1221 Brickell Avenue, Suite 948, Miami,
FL33131 (“Contractor”).

 

WHEREAS, Adial wishes to engage Contractor to provide professional services to
Adial upon the terms and subject to the conditions set forth in this Agreement;
and

 

WHEREAS, Contractor wishes to accept such engagement upon the terms and subject
to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein and the mutual benefits to be derived herefrom, Adial and Contractor,
intending to be legally bound, hereby agree as follows:

 

1. Purpose of Agreement; Necessity of Statement of Work. The purpose of this
Agreement is to set forth the terms and conditions under which Adial will retain
Contractor from time to time for the purpose of performing professional services
for Adial. For each project to be performed by Contractor hereunder, the parties
shall complete and sign a statement of work (the first of which is attached
hereto as Attachment A), and such statement of work shall become an integral
part of this Agreement. It is expressly understood and agreed by the parties
that neither party is obligated to retain the services of, or perform services
for, the other until, unless, and only to the extent that a statement of work is
signed and delivered by both parties. In the event of any conflict between the
terms and conditions of a statement of work and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall take precedence and
control for all purposes unless otherwise expressly indicated in the statement
of work.

 

2. Scope of Work. The scope of work for each project shall be as described in
the applicable statement of work, and shall include all Contractor deliverables,
performance milestones, and any supporting activities of Adial or any third
party. Changes to the statement of work shall not be effective unless and until
agreed upon in writing and signed by the Contractor and Adial. Contractor shall
perform all services set forth in the applicable statement of work in strict
accordance with applicable law, Adial instructions, the terms and conditions of
this Agreement, and generally accepted industry standards. Contractor shall
provide the facilities, supplies (other than the materials to be supplied by
Adial as stated in a statement of work) and staff necessary to complete the
services in accordance with the terms of this Agreement. Contractor shall not
deviate from the service description set forth in the statement of work without
the prior, specific written authorization and approval of Adial.

 

3. Payment for Work; Reimbursement of Expenses. Contractor shall prepare and
submit written invoices for work performed in accordance with the compensation
and payment schedule set forth in the applicable statement of work. Adial shall
pay all undisputed, complete and correct invoices within the time period
specified in the applicable statement of work. Adial shall have the right, upon
reasonable prior written notice to Contractor, to periodically audit the books
and records of Contractor relating to an applicable statement of work to verify
information contained in Contractor invoices submitted to Adial. Only expenses
that have been expressly approved in writing in advance by Adial shall be
reimbursed to Contractor. Reimbursement of approved expenses shall be made by
Adial in the next succeeding payment for work performed due to Contractor in
accordance with the payment schedule set forth in the applicable statement of
work.

 



1

 

 

4. Ownership of Work Product; Adial Property.

 

(a) (i) Contractor expressly acknowledges and agrees that, with the exception of
materials described in Section 4(c), below, all ideas, inventions, technology,
discoveries, results and creative and other work of whatever type or nature
(including Project Data as defined below) conceived, produced, generated or
developed (I) under or in connection with this Agreement and/or (II) which is
related to the business of Adial and is developed during the term of this
Agreement (collectively, “Work Product”) shall become and remain the sole and
exclusive property and Confidential Information (as defined below) of Adial.
Contractor further expressly acknowledges and agrees that Contractor shall
promptly disclose Work Product to Adial, and that all copyrightable and/or
patentable Work Product (“IP Material”) shall be considered “works made for
hire,” as defined by the Copyright Law of the United States, and that such IP
Material shall, upon creation, be owned solely and exclusively by Adial. To the
extent that any IP Material, under applicable law, may not be considered “works
made for hire,” Contractor hereby assigns and agrees to assign to Adial the sole
and exclusive ownership of copyright and patent rights in such IP Material
without the necessity of any further consideration, and Adial shall be entitled
to obtain and hold exclusively in its own name all copyrights and patents in
respect of such IP Material.

 

(ii) If and to the extent Contractor may be entitled to claim any ownership
interest in any Work Product, Contractor hereby transfers, grants, conveys,
assigns, and relinquishes exclusively to Adial all of Contractor’s right, title
and interest in and to such Work Product, under copyright, patent, trade secret,
and trademark law, in perpetuity or for the longest period of time otherwise
permitted by law. Contractor further agrees to perform any acts that may be
deemed reasonably necessary by Adial to evidence more fully the transfer of all
Work Product to Adial. Contractor hereby appoints Adial as its attorney-in-fact
to sign such documents as Adial deems necessary for Adial to obtain ownership
and to apply for, secure, and maintain patent or other proprietary protection of
such Work Product if Adial is unable, after reasonable inquiry, to obtain
Contractor’s (or its employee’s or agent’s) signature on such a document. All
Work Product and any information with respect thereto shall be Adial
Confidential Information subject to the confidentiality provisions of Section 5.

 

(iii) To the extent that any preexisting rights are embodied or reflected in
Work Product, Contractor hereby grants to Adial the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free right and license to (A) use, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon
such preexisting rights and any derivative works thereof, and (B) authorize
others to do any or all of the foregoing.

 



2

 

 

(iv) Contractor shall have and maintain, during the performance of this
Agreement, written agreements with all employees, contractors, or agents engaged
by Contractor in the performance of Contractor’s duties hereunder, granting
Contractor rights sufficient to support all performance and grants of rights by
Contractor hereunder, which agreements shall specifically provide that such
person shall assign all rights in the Work Product to Contractor such that
Contractor may assign and transfer such rights to Adial in accordance with this
Section 4. Copies of such agreements shall be provided to Adial promptly upon
request.

 

(b) During the term of this Agreement and thereafter, Contractor shall not
remove from or maintain outside Adial’s offices and facilities, or make copies
of in any form, any documents, records, notebooks, files, correspondence,
reports, memoranda, computer tapes, computer disks or similar materials of or
containing confidential information of the type identified in Section 5 below,
or other materials or property of any kind, unless necessary in accordance with
Contractor’s duties hereunder and prior written authorization therefor has been
given to Contractor in writing by Adial. In the event that any such materials or
property is so removed or maintained, or copied, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal shall have served its specific purpose, and all copies of the
foregoing shall be returned or destroyed at the written direction of Adial.

 

(c) Adial acknowledges that Contractor owns or possesses certain work processes
and methodologies that have been independently developed by Contractor, either
prior to the date of this Agreement or to the start of the applicable statement
of work that is applicable to Contractor’s work generally, and without the
benefit of any Information or materials provided by or on behalf of Client and
that does not incorporate any Confidential Information or IP Material of Adial
(collectively, “Contractor Property”). For purposes hereof, Contractor Property
shall include the BBCET protocol, all materials necessary to train, use and
administer the BBCET protocol and any intellectual property related thereto. The
parties agree that any Contractor Property that is used by Contractor during the
performance of the professional services described in the statement of work
shall remain the sole and exclusive property of Contractor; provided, however,
that if any Contractor Property is embodied or contained in any Work Product or
is otherwise necessary for Adial (or its assigns or transferees) to use or
interpret the Work Product (“Purpose”), Adial shall have and Contractor hereby
grants to Adial a non-exclusive, non-transferable, non-assignable, irrevocable,
perpetual, worldwide, royalty free right and license to use such Contractor
Property for such Purpose only. In the event of the termination of this
Agreement by (i) Contractor for any reason other than a breach of its terms by
Adial or (ii) Adial for a breach of the terms of this Agreement by Contractor,
Adial shall have and Contractor hereby (i) grants to Adial a non-exclusive,
non-transferable, non-assignable (except in the event of an acquisition of
Adial’s assets), irrevocable, perpetual, worldwide, royalty free right and
license to use all Contractor Property, including the right to train and/or
certify one or more BBCET practitioners at any clinical site conducting any
clinical trials to which this Agreement and any current Statement of Work
applies and the right to extend to all third parties and all such practitioners
or to practitioners at sites where Contractor has trained or certified persons
to use and administer BBCET the right to use and administer BBCET in and related
to any ongoing trials pursuant to an existing Statement of Work and (ii) agrees
to extend (for as long as BBCET is required by Adial’s study protocol) any
license to use BBCET that was granted to any clinical site or BBCET
practitioner, provided, however, that such license may only be used in
connection with development of AD04. If, however, the alleged breach of the
Agreement by Contractor upon which Adial has based its termination of the
Agreement, is, pursuant to a legal proceeding under the terms of paragraph 13(c)
of this Agreement, deemed not to be breach of the Agreement warranting such
termination, all rights and licenses granted in this paragraph will be revoked.

 



3

 

 

(d) Contractor shall create and maintain written records of the data derived or
generated from the services performed in a timely, accurate, complete, and
legible manner (the data derived or generated from the services and the written
records thereof being referred to as “Project Data”). Contractor shall maintain
the Project Data in compliance with the terms and conditions of this Agreement
and all applicable laws. Contractor shall maintain the Project Data in a
professional manner so as to permit Adial to review the Project Data in full
without disclosing to Adial any third party confidential or proprietary
information in any review that Adial may perform hereunder. Contractor shall not
destroy any Project Data without Adial’s written consent. Contractor shall make
the Project Data available for Adial’s inspection and copying during regular
business hours and upon reasonable advance notice. Promptly upon request,
completion or termination of a statement of work, Contractor shall transfer to
Adial all Project Data or, at Adial’s request, shall maintain the Project Data
for a period not to exceed one (1) year. Notwithstanding any of the foregoing,
Contractor shall be permitted to retain a primary or duplicable copy of all
Project Data solely as necessary to comply with its obligations under applicable
laws. At the request of Adial, and no later than fifteen (15) business days
after a request thereof, Contractor shall transfer all Project Data to any
entity requested by Adial, including any clinical research organization or Adial
itself.

 

(e) If specified in the statement of work that Adial and/or its agents or
subcontractors are to provide Contractor with materials necessary to perform the
Services (“Materials”). Contractor shall use such Materials solely for the
purpose of performing the services specified in the statement of work and,
unless required to perform the services, shall not reverse engineer or otherwise
attempt to determine the structure, composition or components of the Materials
or generate analogs or derivatives of the Materials. Contractor shall not supply
such Materials, or any portion thereof, to any third parties unless necessary to
perform the services specified in the statement of work. Contractor understands
and agrees that any biological Materials may have unpredictable and unknown
biological and/or chemical properties and are to be used with caution.
Contractor will use the Materials in compliance with applicable laws, including,
but not limited to, any laws or regulations relating to the testing, storage,
transportation, packaging, labeling, or other authorized use of the Materials.
Contractor shall retain the unused portion of any Materials until such time as
Adial requests that such Materials be returned or destroyed.

 

5. Confidential Information. Contractor acknowledges that during the course of
performing any work hereunder Contractor may develop or learn information that
is confidential and proprietary to Adial, its vendors, customers, employees or
partners. Confidential Information shall mean all scientific, technical,
financial or business information or materials owned, possessed or used by
Adial, that is learned of Contractor or developed by Contactor in connection
with the services to be provided to Adial , whether or not labeled
“Confidential”, including but not limited to (a) all materials, deliverables,
scientific and medical data, investigator brochures, and protocols, and Project
Data (b) development and marketing plans, regulatory and business strategies,
financial information, and forecasts of Adial, and (c) all information of third
parties that Adial has an obligation to keep confidential (any and all being
“Confidential Information”). Contractor agrees not to disclose any Confidential
Information to any third party, publish any Project Data or to otherwise use any
Confidential Information, directly or indirectly, without the prior express
written consent of Adial. Contractor shall not disclose to Adial any
confidential or proprietary information of any third party without the express
prior written consent of such third party. Contractor agrees that it will not
under any circumstances use the name of Adial or any employee of Adial or
information about Adial’s clinical trials or use of BBCET in advertising,
publicity, or otherwise, without the express written permission of Adial.

 



4

 

 

6. Warranty and Indemnity.

 

(a) Contractor hereby represents, warrants, and covenants to Adial that:

 

(i) it has full right and authority to perform Contractor’s obligations under
this Agreement and the right to use all Contractor Property to perform the
services to be provided by it to Adial and such use will not infringe any third
party rights;

 

(ii) it has neither assigned nor otherwise entered into any agreement which
purports to assign or transfer any interest in any intellectual property right
that would conflict with Contractor’s obligations hereunder, and that Contractor
shall not enter into any such agreement during the term of this Agreement;

 

(iii) it is duly organized, validly existing, and in good standing under the
laws of the state of its jurisdiction;

 

(iv) it has the power and authority to operate its property and assets and to
conduct its business as it now being conducted;

 

(v) it is in and will remain in compliance with all applicable federal, state,
and local laws and regulations and has obtained all necessary licenses, permits,
consents, approvals, and authorizations in connection with is performance
hereunder;

 

(vi) it has the necessary facilities, equipment, know-how, and personnel to
satisfy its obligations hereunder;

 

(vii) to the extent applicable hereunder, it shall produce all products in
conformance with the current Good Manufacturing Practice (cGMP) regulations and
guidelines as promulgated by the United States Food and Drug Administration
including, without limitation, 21 CFR Part 210; and

 

(viii) any documentation or reports provided to Adial shall be accurate and
complete.

 

(ix) Contractor represents and warrants that it shall not employ, contract with,
or retain any person directly or indirectly to perform the services under this
Agreement if such person is under investigation by the FDA for debarment or is
presently debarred by the FDA pursuant to the Generic Drug Enforcement Act of
1992, as amended (21 U.S.C. § 301, et seq.). In addition, Contractor represents
and warrants that it has not engaged in any conduct or activity which could lead
to any such debarment actions. If during the term of this Agreement, Contractor
or any person employed or retained by it to perform the services (i) comes under
investigation by the FDA for a debarment action, (ii) is debarred, or (iii)
engages in any conduct or activity that could lead to debarment, Contractor
shall immediately notify Adial of the same.

 



5

 

 

(x) Contractor will not, in the course of conducting the services, infringe or
misappropriate, and that neither the Work Product nor any element thereof will
infringe or misappropriate, any intellectual property right of any third party.

 

(xi) the Services performed and the Work Product will fully conform to the
specifications, requirements, and other terms in the applicable statement of
work and this Agreement. In the event of a breach of this warranty, without
limiting any other rights or remedies Adial may have, Contractor shall, at
Adial’s option, promptly re-perform the non-conforming services at no additional
charge to Adial or refund all payments previous made by Adial under the
applicable statement of work.

 

(xii) Contractor shall promptly take all action necessary to ensure that
(x)BBCET is compliant with all requests of any regulatory agencies, clinical
sites and third party vendor requests (y) any deficiencies with BBCET discovered
by Adial or any third party are promptly corrected and (z) that BBCETcan be used
as anticipated by Company in its clinical trials.

 

(b) Contractor shall indemnify and hold harmless Adial and its subsidiaries,
parent company, commonly held entities, and their respective directors,
officers, employees and agents (“Adial Indemnitees”) from any claim, loss, or
expense (“Claims”)incurred or arising from Contractor’s negligence, willful
misconduct, or breach of this Agreement or any statement of work or any alleged
infringement or misappropriation of third party intellectual property rights in
connection with the performance of any services. Such indemnity shall not apply
if Adial fails to comply with the indemnification procedures set forth in
Section 6, or to the extent that a Claim arises out of or results from (i) the
negligence, gross negligence, or intentional misconduct on the part of any of
the Adial Indemnitees, (ii) a failure of any one of the Adial Indemnitees to
comply with the applicable statement of work, applicable law, and/or the terms
and conditions of this Agreement, or (iii) a breach of Adial’s obligations,
covenants, representations, or warranties under this Agreement.

 

(c) Adial shall indemnify and hold harmless Contractor and its subsidiaries,
parent company, commonly held entities, and their respective directors,
officers, employees and agents (“Contractor Indemnitees”) from any Claim,
incurred or arising from Adial’s negligence, willful misconduct, or breach of
this Agreement. Such indemnity shall not apply if Contractor fails to comply
with the indemnification procedures set forth in Section 6, or to the extent
that a Claim arises out of or results from (i) the negligence, gross negligence,
or intentional misconduct on the part of any of the Contractor Indemnitees, (ii)
a failure of any one of the Contractor Indemnitees to comply with the applicable
statement of work, Adial’s instructions, applicable law, and/or the terms and
conditions of this Agreement in the performance of the services, or (iii) a
breach of Contractor’s obligations, covenants, representations, or warranties
under this Agreement.

 



6

 

 

(d) Each party’s agreement to indemnify, defend and hold the other party
harmless is conditioned on the indemnified party (i) providing written notice to
the indemnifying party of any Claim for which it is seeking indemnification
hereunder promptly after the indemnified party has knowledge of such claim; (ii)
permitting the indemnifying party to assume full responsibility to investigate,
prepare for and defend against any such Claim or demand; (iii) assisting the
indemnifying party, at the indemnifying party’s reasonable expense, in the
investigation of, preparation for and defense of any such Claim or demand; and
(iv) not compromising or settling such Claim or demand without the indemnifying
party’s written consent.

 

7. Inspections.

 

(a) Contractor shall promptly notify Adial of any regulatory inspections
relating to the services of which it becomes aware. Unless otherwise required by
any applicable law, Contractor shall not provide any copies of Adial-specific
documents or other Adial Confidential Information to any inspector and shall
forward any requests for such materials by an inspector to Adial. Adial shall
have the primary responsibility for preparing any responses relating to any
Materials provided by Adial that may be required by the government agency or
regulatory entity, and Contractor shall have the primary responsibility for
preparing any responses relating to the method of performing the Services and
Contractor’s operations and procedures. Contractor shall take all reasonable
actions requested by Adial to cure deficiencies as noted during any such
inspection.

 

(b) Contractor will permit Adial to audit Contractor’s relevant non-financial
records during the term of this Agreement and for a period of twelve (12) months
thereafter with reasonable advanced prior notice, during normal business hours,
and not more than once per calendar year solely to permit Adial to confirm that
the Services are or have been performed in compliance with applicable laws.
Contractor shall notify Adial, by telephone or email, and subsequently in
writing, of any significant regulatory changes that occur during the course of
any statement of work.

 

(c) Adial’s representatives may visit Contractor’s facilities where the services
are performed at reasonable times and upon reasonable notice during normal
business hours to observe the performance of the services and discuss same with
the Contractor’s personnel.

 

8. Non-Competition and Non-Solicitation. During the term of this Agreement and
for a period of one (1) year following the termination of this Agreement,
Contractor shall not offer, or assist any other person in offering, employment
to any then current employee of Adial, or attempt, directly or indirectly, to
persuade any such employee, or any contractor, vendor, or partner of Adial, to
terminate their employment or business relationship with Adial.

 

9. Term and Termination.

 

(a) This Agreement shall become effective on the date it is signed by both
parties. Adial may terminate this Agreement at any time upon ten (10) days prior
written notice to Contractor. Unless otherwise indicated in Adial’s notice of
termination, Work under any statement of work in progress at the time of the
delivery of notice of termination shall continue as if the applicable statement
of work had not been terminated, and the terms hereof shall continue to apply to
such work.

 



7

 

 

(b) Adial may terminate this Agreement for cause due to Contractor’s failure to
perform Contractor’s obligations hereunder upon three (3) days prior written
notice to Contractor; provided, however, Adial may terminate this Agreement
immediately in the event of Contractor’s violation, or threatened violation, of
any of the provisions of Section 4, Section 5, or Section 8 of this Agreement.

 

(c) Upon termination of this Agreement, or any statement of work hereunder,
Adial’s sole obligation to Contractor shall be to pay to Contractor (i) all
undisputed amounts due and owing pursuant to the applicable statement of work up
to the effective date of termination; and (ii) reimbursement of reasonable,
documented, and approved expenses incurred by Contractor in accordance with the
terms of this Agreement. Contractor will promptly refund any monies paid in
advance by Adial for services not rendered. Upon termination of any statement of
work, Contractor will use its best efforts to mitigate any costs or expenses
incurred by Contractor associated with such statement of work.

 

(d) Upon termination of this Agreement or any statement of work hereunder, and
receipt of final payment from Adial of undisputed amounts, Contractor shall
immediately turn over to Adial all (i) Work Product, whether or not completed;
(ii) reports and other written documents of whatever type or nature related to
the applicable statement of work or to this Agreement; and (iii) property and
materials furnished to Contractor by Adial or paid for by Adial in support of
work performed by Contractor under the applicable statement of work. In
addition, Contractor shall cooperate fully with Adial to effect a transfer to
Adial of any arrangements or other interests with third parties related to the
applicable statement of work.

 

10. Insurance and Indemnity for Personal Injury. Contractor shall maintain
during the term of this Agreement all insurance and/or bonds required by law and
as otherwise reasonably requested from time to time by Adial including, without
limitation, (a) at any time Contractor has employees, Workers’ Compensation and
related insurance as prescribed by law in the state in which the work will be
performed; (b) at any time Contractor has employees, Employer’s Liability
Insurance with limits of at least five hundred thousand dollars ($500,000.00)
for each occurrence; (c) Comprehensive general public liability insurance, and
comprehensive motor vehicle liability insurance if use of a motor vehicle is
required, covering claims for personal injury (including death) and property
damage arising out of or in connection with the performance of Contractor’s
services hereunder, with limits of at least one million dollars ($1,000,000.00)
per occurrence; and (d) professional liability insurance with limits of at least
one million dollars ($1,000,000) per occurrence. Prior to performance of any
services hereunder, Contractor shall furnish to Adial written evidence of such
insurance coverage naming Adial as an additional insured with a waiver of
subrogation its favor.

 

11. Independent Contractor. Contractor is an independent contractor and not an
employee, agent or partner of Adial. Accordingly, Contractor shall have no
authority to commit, bind or create any liability on the part of Adial in any
manner whatsoever. Contractor shall be solely responsible for the timely payment
of Contractor’s self-employment and income taxes, and Adial shall not deduct or
withhold from any sums payable to Contractor hereunder any amount on account of
any tax or employee benefit.

 



8

 

 

12. Invalidity. If any provision of this Agreement shall be adjudicated or
otherwise determined to be void, invalid, unenforceable or illegal for any
reason, the validity and enforceability of all the remaining provisions hereof
shall not be affected thereby, and this Agreement shall be deemed to be amended
by the parties to delete therefrom the portion thus determined or otherwise
adjudicated to be void, invalid, unenforceable or illegal, such amendment to
apply only to the operation of such provision in the specific jurisdiction in
which such adjudication or other determination is made. In addition, if any
provision of this Agreement is adjudicated or otherwise determined to be invalid
or unenforceable because such provision is held or otherwise determined to be
excessively broad as to duration, geographic scope, activity or subject, such
provision shall be deemed amended by limiting and reducing it so as to be valid
and enforceable to the maximum extent compatible with the applicable laws of the
jurisdiction in which such adjudication or determination is made, and such
amendment shall only apply to the operation of such provision in such
jurisdiction.

 

13. Governing Law; Enforcement; Consent to Suit.

 

(a) This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Virginia, without regard to the conflicts of laws
principles of Virginia or any other jurisdiction.

 

(b) Contractor acknowledges and agrees that it is impossible to measure fully,
in money, the injury that would be caused to Adial in the event of a breach or
threatened breach of any of the provisions of this Agreement, and Contractor
waives the claim or defense that Adial has an adequate remedy at law. Contractor
shall not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that such an adequate remedy at law
exists. Adial shall be entitled to injunctive relief to enforce the provisions
of this Agreement without prejudice to any other remedy Adial may have at law or
in equity without an obligation of posting a bond or proving actual damages. If
an action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to recover, in addition
to any other relief, reasonable attorneys’ fees, costs and disbursements.

 

(c) Any legal proceeding arising out of or relating to this Agreement shall be
instituted in the United District Court for the District of Central Virginia or,
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Albemarle County, Virginia, and Contractor
hereby consents to the personal and exclusive jurisdiction of such court and
hereby waives any objection that Contractor may have to the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

 

14. Survival of Provisions. The obligations of the parties set forth under this
Agreement which are by their terms intended to survive the termination of this
Agreement shall survive the termination of this Agreement, including, without
limitation, the obligations of Contractor set forth under Sections 4 through 8
inclusive, and Section 10 of this Agreement.

 



9

 

 

15. Successors and Assigns. Adial may assign this Agreement to, and this
Agreement shall bind and inure to the benefit of, any parent, subsidiary,
affiliate, successor or assign. Contractor may not assign any of Contractor’s
rights or obligations under this Agreement, whether by merger or other operation
of law, or a sale of all or part of Contractor’s assets, or otherwise, without
the express prior written consent of Adial in its sole and absolute discretion.

 

16. Notices. All notices under this Agreement shall be in writing and shall be
deemed made when delivered to the recipient at the address assigned to that
recipient in the recitals to this Agreement as evidenced by a written receipt or
three (3) days after posting if sent by registered U.S. mail. All notices to
Adial hereunder shall be addressed to the attention of the Chief Executive
Officer. Notice of any change of address of any party shall be delivered
promptly to the other party in accordance with the provisions of this Section
16. Contractor may not assign this Agreement without the prior written consent
of Adial.

 

17. Entire Agreement; Amendments; Waiver. This Agreement contains the entire
agreement and understanding of the parties relating to the subject matter hereof
and merges and supersedes all prior discussions, agreements, and understandings
of every nature between them. This Agreement may not be amended or modified
except by an agreement in writing signed by each of the parties hereto. The
waiver of breach of any term or provision of this Agreement shall not operate as
or be construed to be a waiver of any other or subsequent breach of this
Agreement.

 

18. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

 



10

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 



For Adial   For Contractor           By: /s/William B. Stilley   By: /s/Bankole
A. Johnson Name: William B. Stilley   Name: Bankole A. Johnson Title: CEO  
Title: President



 



11

 

 

Attachment A

 

Statement of Work No. 1

 

This statement of work dated July 5, 2019 (this “SOW”) and all services
performed hereunder shall be governed by and incorporated by reference into the
terms and conditions of that certain Master Services Agreement dated July 5,
2019 (the “MSA”) between Adial Pharmaceuticals, LLC (”Adial”) and Psychological
Education Publishing Company LLC (“Contractor”). Capitalized words not defined
in this SOW shall have the meaning defined in the MSA.

 

Project Contacts

 

For Adial:

 

William Stilley, CEO

Adial Pharmaceuticals, LLC

1001 Research Park Blvd., Suite 100

Charlottesville, VA 22911

(434) 422-9800 ext. 103

For Contractor:

 

Bankole Johnson

PEPCO LLC,

1221 Brickell Avenue, Suite 948

Miami, FL33131

(434) 466-7578

 

Background

 

Contractor is engaged in the business of training and certifying clinical
investigators in the administration of Brief Behavioral Compliance Enhancement
Treatment (“BBCET”). Contractor markets BBCET as a specialized psychosocial
intervention for the treatment of alcohol use disorder with the specific goal of
optimizing compliance with treatment, supporting the patient, and providing a
uniform platform of “intervention” to minimize and standardize nonspecific
effects of treatment.

 

Poor compliance can mask the treatment effect of a potentially efficacious
compound, and Contractor represent that BBCET has been shown to limit this risk
by achieving up to 93% rates of medication compliance. Furthermore, non-specific
effects of treatment, sometimes also termed as being part of the placebo
response, not only makes clinical trials expensive by having to recruit more
subjects to demonstrate a treatment effect but also can obscure any potential
treatment effect. Contractor contends that BBCET, by standardizing these
non-specific effects, may enhance the likelihood of finding a positive “signal”
for a putative therapeutic agent.

 

Scope of Work

 

In relation to the conduct of the proposed Phase 3 clinical trial of Adial’s
clinical candidate known as AD04 for alcohol use disorder (the “Trial”),
Contractor will:

 

1.Develop a proprietary BBCET manual for the Trial, making it specific to this
study, train, examine and certify clinical investigators on BBCET (with initial
training and certification within 7 days of site initiation on a schedule agreed
with the CRO (defined below)), and monitor the quality and consistency of BBCET
administration by reviewing audiotapes of investigator (or his or her designee)
– patient interviews;

 



12

 

 

2.Train and support the Contract Research Organization(s) (the “CRO”) and
coordinating principal investigator for the study with respect to the
implementation and performance of BBCET;

3.Support the integration of BBCET within the study protocol;

4.Maintain the training certification of BBCET providers;

5.Provide reports and records as needed to IRBs/ECs or other regulatory bodies
as requested to support the fidelity of the BBCET administration;

6.Perform all the services in accordance with generally accepted principles of
Good Clinical Practice including the Declaration of Helsinki, and the EC-ICH-GCP
note for Guidance, and FDA and EMA requirements;

7.Provide regular reports to Adial pharmaceuticals on the performance of BBCET
through bi-monthly calls with the nominated study manager and/CRO project
manager;

8.Perform regular updating, supervision, and monitoring of BBCET providers
through scheduled conference calls, and bulletins;

9.Assist Adial Pharmaceuticals with the submission of BBCET related materials in
support of the Trial to regulatory bodies, and

10.Provide Adial Pharmaceuticals as it occurs with any pertinent information
relevant to the performance of BBCET specifically, and generally, the Trial.

11.Provide a final report on the supervision and monitoring of the BBCET,
including, without limitation, data reports.

 

The projects assumptions and the breakdown of the specific scope of work by
budget item are in Appendix A.

 

Compliance with European Law & Regulations and Audit

 

The Services will be in conducted and any Materials or other information
maintained in compliance with European laws, including, without limitation, the
General Data Protection Regulation (GDPR) of the European Union.

 

Project Term and Termination

 

This SOW will terminate upon the completion the final study report for the Trial
and delivery of the final report on per #11 above by Contractor. Notwithstanding
the forgoing, this SOW may be terminated by Adial upon written notice to
Contractor.

 

After termination of this SOW, if additional assistance is requested by Adial
related the filing of information related to the Trial with regulatory
authorities, then Contractor will negotiate with Adial in good faith to enter an
agreement to perform such requested at rates at its customary rates in line with
the rates charged under this SOW.

 

Compensation

 

As shown in Appendix A.

 



13

 

 

Payment Schedule

 

Invoicing and payment will be as shown in Appendix A with invoices issued no
more than once per month and payable on 30-day terms.

 

Payment with Company Stock

 

Subject to approval of the Nasdaq Capital Market, twenty percent of the fees due
hereunder will be paid in shares of the Company’s common stock to be issued to
Dr. Johnson as a consultant and beneficiary under the MSA, such issuance to be
under the Company’s incentive stock plan (the “Company Shares”). Invoices will
state the total amount due and then the dollar amount to be paid in stock as an
offset to the cash due (the “Stock Amount”). At the end of each quarter, subject
to approval of the Nasdaq Capital Market, the aggregate of all Stock Amounts
noticed on invoices for which payment is due (the “Stock Amounts Due”) will be
paid to Dr. Johnson in Company Shares under the Company’s incentive stock plan.
The number of Company Shares to be paid will be equal to the Stock Amounts Due
divided by the closing share price of the Company Shares on the last trading day
of the quarter. Shares so issued will have an issue date of the last day of the
quarter and be issued within ten (10) days of the end of the quarter.

 

Company Shares issued hereunder will be subject to a 6 month lock-up and Dr.
Johnson will not offer, pledge, announce, sell, contract to sell, announce any
proposed issuance, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly the Company Shares for
a period of 12 months from their date of issuance. The stock certificate issued,
if a stock certificate is issued, shall bear the following legend and if the
shares are held in book entry the Company’s transfer agent shall have a notation
in its books and record as follows:

 

THIS SECURITY IS SUBJECT TO A A 6 MONTH LOCK-UP AGREEMENT AND MAY NOT BE
OFFERED, PLEDGED OR SOLD, DIRECTLY OR INDIRECTLY, FOR A PERIOD OF 6 MONTHS FROM
ITS DATE OF ISSUANCE.

 

At the Company’s sole discretion, the Company may pay the Stock Amount for any
invoice in cash on or prior to the end of the quarter during which the relevant
invoice is due in lieu of paying the Stock Amount using Company Shares.

 



14

 

 

Statement of Work Agreed To And Accepted:

 



For Adial   For Contractor           By: /s/William B. Stilley   By: /s/Bankole
A. Johnson Name: William B. Stilley   Name: Bankole A. Johnson Title: CEO  
Title: President

 





/s/ Dr. Bankole Johnson   Dr. Bankole Johnson  

 

 

15



 

